Citation Nr: 1501439	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) for the period prior to May 4, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was most recently before the Board in June 2014 when it was remanded for additional development.  It has now returned for adjudication.  

The Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing in July 2012.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to TDIU for the period prior to April 12, 2006, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period from April 12, 2006 to May 4, 2011, the evidence of record demonstrates that the Veteran was unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

For the period from April 12, 2006 to May 4, 2011, the criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for TDIU from April 2006 to May 2011 is being granted herein, any error related to the VCAA regarding this issue is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Between April 12, 2006 to May 4, 2011, the Veteran was service connection for posttraumatic stress disorder (assigned a 50 percent disability rating), a lumbar spine disability with radiculopathy (assigned a 40 percent disability rating), tinnitus (assigned a 10 percent disability rating), and hearing loss (assigned a noncompensable disability rating).  The Veteran's combined rating was 70 percent during this time.  Accordingly, he met the percentage rating standards for schedular TDIU.  38 C.F.R. § 4.16(a), 4.25.

During the Veteran's July 2012 hearing, he indicated that he failed second and sixth grade and ultimately quit school in tenth grade.  Prior to going into service, the Veteran indicated he did mechanical work. After service, he worked for a sign company and an electrician.  Ultimately, he reported that he stopped working because of complications with his back.  He also noted that he would have difficulty with less physical jobs because of his prescribed pain medication, which he says affects his ability to think.  

The Veteran submitted buddy statements from previous employers indicating the Veteran's difficulties maintaining employment.  In March 2009, M.L. stated that the Veteran was unable to lift and bend because of his back problems.  In January 1982, R.M. stated that the Veteran was terminated because of "excessive absenteeism" because of back difficulties unrelated to his employment.  He also submitted letters from employers dated in March and April 2007 indicating that he was not hired because of his prescription pain medication use.  

The Veteran submitted multiple statements from care providers indicating that he is unable to work due to his back pain.  In October 2007, G.B., a doctor of osteopathy, stated that he has been treating the Veteran since October 2005 and that the Veteran has tried a Tens unit, home exercises, chiropractors, epidural steroids, physical therapy, and acupuncture with no relief from his back pain.  G.B. went on to opine that the Veteran is unable to work.  A letter dated in October 2006 from Family Nurse Practitioner C.M. lists the Veteran's various back disabilities and the failed treatment attempts, ultimately concluding that he is unable to work. 

During a VA examination in August 2014, the examiner found that the Veteran was not a candidate for "securing and maintaining gainful physical employment, however he is a candidate for securing and maintaining gainful sedentary employment."  

The record continues to be unclear as to whether the Veteran's service connected disabilities that existed prior to May 4, 2011, precluded him from substantially gainful employment.  Indeed, despite the aforementioned positive opinions, the Board has previously highlighted the fact that the neurological symptoms affecting his lower extremities were not due to his service connected low back disability, and that there were several indicator suggesting that the Veteran was more active than he maintained, e.g. the Veteran suffered a motorcycle injury in 2011 and injured his ankle in 2012 fixing a water line.  The purpose of the earlier Remands was to better discern the limitations that the Veteran experienced due to his back for the period prior to May 2011.  However, the AMC has failed twice in its efforts to properly develop the evidence needed to address this question.  There is no reason to believe that a third Remand would be successful.

Thus, resolving all doubt in his favor, the Board finds that the Veteran was unemployable due solely to his service-connected disabilities for the period from April 12, 2006 to May 4, 2011.  The Veteran competent to report the symptomatology of his lumbar spine disability.  See Layno v. Brown, 6. Vet. App. 465 (1994).  The opinion of the private doctor of osteopathy is also deemed as competent and credible evidence against the Veteran's employment capabilities. Further, while the VA examiner found the Veteran capable of performing sedentary employment, the Board finds that Veteran's previous employment history along with his education level is not conducive to such a position, especially considering the alleged effects of his prescribed pain medication.  

The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


ORDER

Entitlement to TDIU from April 12, 2006 to May 4, 2011 is granted.


REMAND

For the period from May 31, 2001 to April 12, 2006, the Veteran was service connected for a lumbar spine disability with radiculopathy (assigned a 40 percent disability rating), tinnitus (assigned a 10 percent disability rating), and hearing loss (assigned a noncompensable disability rating).  His combined rating for this time was 50 percent.  Accordingly, he did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16.  

However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence that the Veteran's lumbar spine disability has affected his employability throughout the course of the appeal, including from May 31, 2001 to April 12, 2006.  Nevertheless, the Board cannot grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, this matter must referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim for a TDIU from May 31, 2001 to April 12, 2006 should be submitted to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the remaining issue on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


